Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

among

Geokinetics Inc.,

Avista Capital Partners, L.P.,

Avista Capital Partners (Offshore), L.P.,

and

Levant America S.A.

Dated as of September 8, 2006,

Relating to:

Series B Senior Convertible Preferred Stock


--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

2

1.1

Definitions

2

1.2

Computation of Time Periods

6

1.3

Terms Generally

7

1.4

Accounting Terms

7

 

 

 

SECTION 2.

AUTHORIZATION AND ISSUANCE OF PREFERRED STOCK

7

2.1

Authorization of Issue

7

2.2

Sale and Purchase of the Preferred Stock

7

2.3

Closing

7

2.4

Stock Certificates

7

 

 

 

SECTION 3.

CONDITIONS TO CLOSING

8

3.1

Representations and Warranties

8

3.2

Performance; No Default under Other Agreements

8

3.3

Compliance Certificate

8

3.4

Acquisition

8

3.5

Avista Facilities

8

3.6

Material Adverse Effect

9

3.7

Consents, Authorizations and Filings, Etc.

9

3.8

Payment of Expenses

9

3.9

Legal Opinion

9

3.10

Management Rights Agreement

9

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

10

4.1

Due Organization; Power and Authority

10

4.2

Capitalization

10

4.3

Subsidiaries

11

4.4

Due Authorization, Execution and Delivery

11

4.5

Non-Contravention; Authorizations and Approvals

11

4.6

Financial Statements; Securities Filings

12

4.7

Absence of Undisclosed Liabilities or Events

14

 

i


--------------------------------------------------------------------------------




 

4.8

No Actions or Proceedings

14

4.9

Title to Properties

14

4.10

Intellectual Property Rights

14

4.11

Taxes

16

4.12

Employee Benefit Plans

17

4.13

Investment Company Act

17

4.14

Insurance

17

4.15

Compliance with Laws; Permits; Environmental Liabilities

18

4.16

Labor and Employment Matters

19

4.17

Brokerage Fees

19

4.18

Solvency and Related Matters

19

 

 

 

SECTION 5.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASERS

19

5.1

Purchase for Investment

19

5.2

Access to Information

20

5.3

Corporate Power; Authorization; Enforceability

20

5.4

No Actions or Proceedings

20

 

 

 

SECTION 6.

OTHER AFFIRMATIVE COVENANTS

21

6.1

Foreign Subsidiaries

21

6.2

Foreign Subsidiaries

21

6.3

Director Representation

21

 

 

 

SECTION 7.

EXPENSES, INDEMNIFICATION AND CONTRIBUTION; TERMINATION

21

7.1

Expenses

21

7.2

Indemnification

22

7.3

Survival

22

7.4

Tax Treatment of Indemnification Payments

22

 

 

 

SECTION 8.

MISCELLANEOUS

22

8.1

Notices

22

8.2

Benefit of Agreement and Assignments

23

8.3

No Waiver; Remedies Cumulative

23

8.4

Amendments, Waivers and Consents

23

 

ii


--------------------------------------------------------------------------------




 

8.5

Counterparts

23

8.6

Headings

23

8.7

Survival of Covenants and Indemnities

24

8.8

Governing Law; Submission to Jurisdiction; Venue

24

8.9

Severability

24

8.10

Entirety

25

8.11

Survival of Representations and Warranties

25

8.12

Construction

25

8.13

Incorporation

25

8.14

Non-Recourse

25

8.15

Further Assurances

25

 

iii


--------------------------------------------------------------------------------




 

EXHIBITS:

 

 

Exhibit A

–

Form of Certificate of Designation

Exhibit B

–

Form of Registration Rights Agreement

Exhibit C

 

Form of Opinion

Exhibit D

 

Form of Management Rights Agreement

 

 

 

SCHEDULES:

 

 

Schedule 2.2

–

Information relating to the Purchasers

Schedule 4.2

–

Primary and fully diluted ownership of Capital Stock

Schedule 4.3

–

Company and Subsidiaries

Schedule 4.8

 

Actions or Proceedings

Schedule 4.10

–

Intellectual Property

Schedule 4.12(a)

–

Employee Benefit Plans

Schedule 4.12(b)

–

Multi Employer Plans

Schedule 4.12(c)

–

Retiree Health and Life Benefits

Schedule 4.16

–

Labor Matters

Schedule 4.17

–

Brokerage Fees

 

iv


--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 8,
2006, among Geokinetics Inc. a Delaware corporation (the “Company”), Avista
Capital Partners, L.P., a Delaware limited partnership (“Avista”), Avista
Capital Partners (Offshore), L.P., a Delaware limited partnership (“Avista
Offshore” and together with Avista the “Avista Purchasers”), and Levant America,
S.A., a Liberian corporation (“Levant and together with the Avista Purchasers
the “Purchasers”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement the Company and the
owners of all the capital stock of Grant Geophysical, Inc. (the “Acquired
Business”) have executed that certain Stock Purchase Agreement (the “Acquisition
Agreement”), dated September 7, 2006, pursuant to which the Company will acquire
100% of the issued and outstanding capital stock of the Acquired Business (the
“Acquisition”);

WHEREAS, concurrently with the execution of this Agreement, for the purposes of
financing the Acquisition, Geokinetics Holdings, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company, the Purchasers and the Royal Bank of
Canada have executed that certain Credit Agreement, dated as of September 8,
2006 (the “Senior Credit Agreement”) and the Company and the Purchasers have
executed that certain Subordinated Credit Agreement dated as of August    , 2006
(the “Subordinated Credit Agreement” and together with the Senior Credit
Agreement and the respective ancillary documents related thereto the “Avista
Facilities”);

WHEREAS, in connection with the transactions contemplated hereby, the Company
desires to amend its Certificate of Incorporation, dated January 31, 1980, as
amended (the “Charter”), in accordance with the General Corporation Law of the
State of Delaware (the “DGCL”), to create a new class of preferred stock of the
Company designated as The Series B Senior Convertible Preferred Stock, par value
$10.00 per share, having a liquidation preference of $250.00 per share, (the
“Preferred Stock”), by filing a Certificate of Designation of the Preferred
Stock (the “Certificate of Designation”), on the date hereof and in the form
attached hereto as Exhibit A, with the office of the Secretary of State of the
State of Delaware;

WHEREAS, on the terms and subject to the conditions hereinafter set forth, for
the purposes of financing the Acquisition, the Company desires to issue and sell
the Preferred Stock to Purchasers, and Purchasers desire to purchase and acquire
the Preferred Stock from the Company; and

WHEREAS, the Purchasers and the Company intend to enter into that certain
Registration Rights Agreement (as defined herein) which will set forth certain
registration rights with respect to the Preferred Stock.

NOW, THEREFORE, the parties hereto agree as follows:


--------------------------------------------------------------------------------




SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

1.1                                 Definitions.  As used herein, defined terms
used herein which are defined in the Senior Credit Agreement shall have, except
where otherwise expressly set forth herein, the same respective meanings as such
defined terms have in the Senior Credit Agreement, and in addition terms shall
have the meanings specified herein unless the context otherwise requires:

“Accredited Investor” means any Person that is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.

“Acquired Business” is defined in the recitals.

“Acquisition” is defined in the recitals.

“Acquisition Agreement” is defined in the recitals.

“Applicable Law” means all laws, statutes, treaties, rules, codes (including
building codes), ordinances, regulations, certificates, orders and licenses of,
and interpretations by, any Governmental Authority and judgments, decrees,
injunctions, writs, permits, orders or like governmental action of any
Governmental Authority (including environmental laws and those pertaining to
health or safety) applicable to the Company or any of its Subsidiaries or any of
their property or operations.

“Audit Date” is defined in Section 4.6(a).

“Avista Facilities” is defined in the recitals.

“Capital Stock” means (i) in the case of a corporation, corporate or capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate or capital stock, (iii) in the case of a limited
liability company, membership units (whether common or preferred), (iv) in the
case of a partnership, partnership interests (whether general or limited) and
(v) any other equivalent ownership interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Certificate of Designation” is defined in the recitals.

“Charter” is defined in the recitals.

“Closing” is defined in Section 2.3.

“Closing Date” is defined in Section 2.3.

“Closing Payment” shall mean 2% of the Purchase Price.

2


--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

“Common Stock” is defined in Section 4.2.

“Convert Shares” means the shares of the Company’s Common Stock issuable upon
conversion of the Preferred Stock.

“DGCL” is defined in the recitals.

“Enforceability Exceptions” means, with respect to any specified obligation, any
limitations on the enforceability of such obligation due to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium, and other similar laws of general applicability relating
to or affecting creditors’ rights or general equity principles (including public
policies) or except as rights to indemnification or contribution may be limited
by Federal, state, provincial or territorial securities laws.

“Environmental Permits” is defined in Section 4.15(b) (i).

“Exchange Act” is defined in Section 4.6(b).

“ERISA Affiliate” is defined in Section 4.12(b).

“Financial Statements” is defined in Section 4.6(a).

“Financing Documents” means collectively, this Agreement, the Certificate of
Designation, the Registration Rights Agreement, the Senior Credit Agreement and
the Subordinated Credit Agreement, and all certificates, instruments and other
documents made or delivered in connection herewith and therewith.

“HSR Act” is defined in Section 3.7(a).

“Indemnitees” is defined in Section 7.2.

“Intellectual Property” means (a) all inventions and discoveries (whether
patentable or unpatentable and whether or not reduced to practice), and all
patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, corporate names and domain names, together with all translations,
adaptations and combinations thereof and including all goodwill associated
therewith, (c) all copyrights and all applications, registrations and renewals
in connection therewith, (d) all mask works and all applications, registrations
and renewals in connection therewith, (e) all know-how, trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice (including ideas, research and development,
know-how, formulas, compositions and manufacturing and production process and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, (h) all copies and tangible
embodiments

3


--------------------------------------------------------------------------------




thereof (in whatever form or medium) and (i) all licenses and agreements in
connection therewith.

“IRS” means the Internal Revenue Service.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Authority.

“Material” means material in relation to the business, condition (financial or
otherwise), properties or results of operation of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, liabilities, operations, prospects or condition (financial or
otherwise) or operating results of the Company and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of any party to perform any of
its obligations under any Financing Document to which it is or will be a party
or (c) a material impairment of any rights of or benefits available to the
Purchasers under any Financing Document.

“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Authority.

“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business of the Company and the Subsidiaries through the date
hereof consistent with past practice.

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Authority.

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been delivered to Avista; (ii) statutory liens for current
Taxes, assessments or other governmental charges not yet delinquent or the
amount or validity of which is being diligently contested in good faith by
appropriate proceedings, provided an appropriate reserve has been established
therefor in the Financial Statements in accordance with GAAP; (iii) mechanics’,
carriers’, workers’, and repairers’ Liens arising or incurred in the Ordinary
Course of Business that are not material to the business, operations and
financial condition of the Company Property so encumbered and that are not
resulting from a breach, default or violation by the Company or any of the
Subsidiaries of any contract or law; (iv) zoning, entitlement and other land use
and environmental regulations by any Governmental Authority, provided that such
regulations have not been violated; and (v) liens and security interests created
or permitted by the senior most indebtedness of the Company or the Subsidiaries
in existence as of the Closing Date.

“Plan” is defined in Section 4.12(a).

“Preferred Stock” is defined in the recitals.

4


--------------------------------------------------------------------------------




“Property” is defined in Section 4.15(b)(iii).

“Purchase Price” is defined in Section 2.2.

“Purchasers” is defined in the preamble to this Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among Company and the Purchasers, in the form attached
hereto as Exhibit B as amended, supplemented, restated or otherwise modified
from time to time.

“Responsible Officer” means (i) with respect to the Company, the chairman, the
chief executive officer, the president, the chief operating officer or the chief
accounting officer thereof, and (ii) with respect to the Company or any
Subsidiary (other than the Company), any duly authorized officer thereof.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision),
as it may be amended from time to time.

“SEC” is defined in Section 4.6(b).

“SEC Documents” is defined in Section 4.6(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Credit Agreement” is defined in the recitals.

“Software” means any and all computer programs, whether in source code or object
code; databases and compilations, whether machine readable or otherwise;
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing; and all documentation including user manuals
and other training documentation related to any of the foregoing.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) such Person as of such date generally is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they become absolute and mature in the normal course of business, (b) such
Person does not intend to, and does not believe that it will, Incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.  In computing the amount of
contingent liabilities at any time, such liabilities shall be computed as the
amount that, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the

5


--------------------------------------------------------------------------------




Company or (ii) the Company is entitled, directly or indirectly, to appoint a
majority of the board of directors, board of managers or comparable body of such
Person.

“Subordinated Credit Agreement” is defined in the recitals.

“Tax” or “Taxes” shall mean (i) any and all federal, state, local or foreign
taxes, charges, fees, imposts, levies or other assessments, including all net
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever; (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i); and (iii) any liability in respect of any items
described in clauses (i) and/or (ii) payable by reason of Contract, assumption,
transferee liability, operation of law, Treasury Regulation section 1.1502-6(a)
(or any predecessor or successor thereof or any analogous or similar provision
under law) or otherwise.

“Tax Return” means any return, report or statement (whether federal, state,
local or foreign) required to be filed with respect to any Tax (including any
elections, declarations, schedules or attachments thereto, and any amendment
thereof) including any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
combined, consolidated or unitary returns for any group of entities that
includes the Company, any of the Subsidiaries, or any of their Affiliates.

“Taxing Authority” means the IRS and any other governmental authority
responsible for the administration of any Tax.

“Technology” means, collectively, designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, results of research and development,
Software, tools, data, inventions, apparatus, creations, improvements, works of
authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and any other embodiments of the above,
in any form whether or not specifically listed herein, and all related
technology, that are used, incorporated, or embodied in or displayed by any of
the foregoing or used in the design, development, reproduction, sale, marketing,
maintenance or modification of any of the foregoing

“Transaction Documents” means, collectively, this Agreement, the Acquisition
Agreement and all documents related to the Acquisition and the Avista
Facilities.

“Transactions” means the Acquisition, and all other transactions provided for
in, or contemplated by, the Transaction Documents as being transactions to be
completed on the Closing Date or promptly thereafter.

1.2                                 Computation of Time Periods.  For purposes
of computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”

6


--------------------------------------------------------------------------------




1.3                                 Terms Generally.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (c) the word “including” shall mean “including without limitation.”

1.4                                 Accounting Terms.  Accounting terms used but
not otherwise defined herein shall have the meanings provided, and be construed
in accordance with, GAAP.

SECTION 2.

AUTHORIZATION AND ISSUANCE OF PREFERRED STOCK

2.1                                 Authorization of Issue.  On or prior to the
execution and delivery of this Agreement: (i) the Company will authorize the
issue and sale of the Preferred Stock; and (ii) adopt and file the Certificate
of Designations with the Secretary of State of Delaware.

2.2                                 Sale and Purchase of the Preferred Stock. 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each of the Purchasers, and each of the Purchasers will purchase
from the Company, at the Closing provided for in Section 2.3, the Preferred
Stock, for an aggregate purchase price equal to $55,000,000 (the “Purchase
Price”), in such proportions and for the number of shares as set forth on
Schedule 2.2.  The Purchase Price shall be paid by the Purchasers, allocated in
such amounts as shall be determined by Avista in its absolute discretion, via
the following methods: (a) a wire transfer of immediately available funds to an
account designated by the Company; and/or (b) an offset of some (if any) or all
of the remaining principal balance due to the Purchasers under the Subordinated
Credit Agreement. To the extent any interest is due to the Purchasers under the
Subordinated Credit Agreement, the Purchasers may elect to receive one
additional share of Preferred Stock in lieu of every $250.00 of such interest
outstanding as of the Closing Date or may elect to receive all of such interest
in cash.  At the Closing the Company shall pay each Purchaser its proportionate
share of the Closing Payment as set forth on Schedule 2.2, via wire transfer of
immediately available funds pursuant to the instructions set forth on Schedule
2.2.

2.3                                 Closing.  The sale and purchase of the
Preferred Stock shall occur at the offices of Chamberlain, Hrdlicka, White,
Williams & Martin, 1200 Smith Street, 14th Floor, Houston, Texas 77002, at 10:00
a.m. local time, at a closing (the “Closing”) on the latter of (i) October 26,
2006 and (ii) the earlier of (x) the first date upon which the Purchasers hold
no Indebtedness of the Company under the Senior Facility (whether as a result of
prepayment, assignment or otherwise) or (y) the second day following the day in
which Avista provides written notice to the Company of its desire to consummate
the Closing.  The date upon which the Closing occurs shall be referred to herein
as the “Closing Date”.

2.4                                 Stock Certificates.  At the Closing, the
Company shall deliver to the Purchasers duly endorsed certificates representing
the Preferred Stock with such number of shares allocated to each Purchaser as
set forth on Schedule 2.2.

7


--------------------------------------------------------------------------------




SECTION 3.

CONDITIONS TO CLOSING

Each Purchaser’s obligation to purchase and pay for the Preferred Stock to be
purchased by it at the Closing is subject to the reasonable satisfaction or
waiver by it prior to or at the Closing of each of the conditions specified
below in this Section 3:

3.1                                 Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement that are
qualified as to materiality or Material Adverse Effect shall be true and correct
and each of the representations and warranties of the Company in this Agreement
that are not so qualified shall be true and correct in all material respects on
or as of the Closing Date as if made on and as of the Closing Date (unless
stated to relate to a specific earlier date, in which case such representations
and warranties qualified as to materiality or Material Adverse Effect shall be
true and correct and those not qualified shall be true and correct in all
material respects as of such earlier date).

3.2                                 Performance; No Default under Other
Agreements.  The Company shall have performed and complied in all material
respects with all agreements and covenants contained herein required to be
performed or complied with by it prior to or at the Closing (or such compliance
shall have been waived on terms and conditions reasonably satisfactory to each
Purchaser) and no default or event of default shall have occurred and be
continuing under any of the Avista Facilities.

3.3                                 Compliance Certificate.

(a)                                  Officers’ Certificate.  The Company shall
have delivered to each Avista an Officers’ Certificate, dated as of the Closing
Date, in a form reasonably satisfactory to Avista, certifying as to Company’s
certificate of incorporation and bylaws, the incumbency and signatures of
certain officers of the Company and other corporate proceedings of the Company
relating to the authorization, execution, delivery and performance of this
Agreement and the other Financing Documents to which the Company is a party and
that the conditions specified in Section 3 (other than Sections 3.3 and 3.4)
have been fulfilled, except as to matters which require the approval or
satisfaction of the Purchasers.

(b)                                 Solvency Certification.  The Company shall
have delivered to Avista a certificate from the chief financial officer of the
Company, in form reasonably satisfactory to Avista, certifying on behalf of the
Company to the effect that the Company and its Subsidiaries, on a consolidated
basis are and, immediately after giving effect to the Transactions, will be
Solvent.

3.4                                 Acquisition.  Prior to the Closing, (i) no
provision of the Acquisition Agreement shall have been waived, amended,
supplemented or otherwise modified in a manner materially adverse to the
Purchasers without the written consent of the Purchasers, and (ii) the
Acquisition shall have been consummated in conformity with the Acquisition
Agreement.

3.5                                 Avista Facilities.  The financing under the
Avista Facilities for the Acquisition shall have been consummated concurrently
with the closing of the Acquisition on

8


--------------------------------------------------------------------------------




the terms and conditions set forth in the Senior Credit Agreement and the
Subordinated Credit Agreement.

3.6                                 Material Adverse Effect.  There shall not
have occurred or become known to the Purchasers any event, development or
circumstance with respect to the Company or its Subsidiaries since June 30, 2006
that has caused or could reasonably be expected to cause a Material Adverse
Effect.

3.7                                 Consents, Authorizations and Filings, Etc.

(a)                                  All material governmental and third party
approvals necessary in connection with the Acquisition, the Financing Documents,
and the continuing operations of the Company and its Subsidiaries shall have
been obtained and be in full force and effect (including any required filings
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR
Act”) made with the Federal Trade Commission and the United States Department of
Justice), and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose material adverse conditions on the Acquisition or
the financing thereof.

(b)                                 There shall be no inquiry, injunction,
restraining order, action, suit or proceeding instituted or entered or any
statute or rule proposed, enacted or promulgated by any Governmental Authority
or any other Person which, in the reasonable opinion of the Purchasers,
individually or in the aggregate, has or would reasonably be expected to have a
Material Adverse Effect or which seeks to enjoin or seek substantial damages
against the Company or its Subsidiaries or any of the Purchasers as a result of
the Transactions, including the issuance and sale of the Preferred Stock.

(c)                                  The Board of Directors of the Company shall
have granted all necessary approvals to the transactions contemplated by this
Agreement and the conversion of the Preferred Stock into Convert Shares in order
to satisfy DGCL Section 203 with respect to such transactions.

3.8                                 Payment of Expenses.  At the Closing, each
Purchaser and one counsel for the Avista Purchasers and one counsel for Levant
shall have received from the Company all other fees required to be paid, and, in
accordance with Section 7, all reasonable costs and expenses for which invoices
have been presented.

3.9                                 Legal Opinion.  At the Closing, Chamberlain,
Hrdlicka, White, Williams & Martin shall have delivered to the Purchasers an
opinion, dated as of the Closing Date, in the form of Exhibit 3.9.

3.10                           Management Rights Agreement.  At the Closing, the
Company shall have delivered to Avista a Management Rights Agreement dated as of
the Closing Date, in the form of Exhibit 3.10.

9


--------------------------------------------------------------------------------




SECTION 4.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants (after giving effect to the Acquisition) to
the Purchasers that:

4.1                                 Due Organization; Power and Authority.  The
Company and each domestic Subsidiary of the Company (a) is a corporation or a
limited partnership duly incorporated or formed, as the case may be, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, (b) is duly qualified as a foreign corporation or
extra provincial partnership or a foreign partnership, as the case may be, to
transact business and is in good standing in each jurisdiction in which such
qualification is required, (c) has full corporate or partnership, as the case
may be, power and authority to own, lease and operate its properties and to
conduct its businesses as they are currently conducted, and (d) has full
corporate or partnership, as the case may be, power and authority to enter into
and perform its obligations under each of the Financing Documents to which it is
a party.

4.2                                 Capitalization.  After giving effect to the
Transactions, at the Closing, (i) the authorized number of shares of Capital
Stock of the Company will consist only of 100,000,000 common shares (the “Common
Stock”), of which 53,736,426 shares have been issued and are outstanding, (ii)
2,500,000 preferred shares, of which only the Preferred Stock sold to the
Purchasers pursuant to this Agreement will have been issued and outstanding as
of the Closing Date, and (iii) no shares of any class of the Capital Stock of
the Company will be held by the Company in its treasury or by the Company’s
Subsidiaries.  Upon the consummation of the Transactions, all of the issued and
outstanding shares of Capital Stock of the Company shall have been duly
authorized and validly issued, fully paid and nonassessable and shall be free of
preemptive rights except as set forth in the Certificate of Designation.  Upon
consummation of the Transactions, except as set forth on Schedule 4.2 and other
than the Preferred Stock and employee stock options under the 2002 Incentive
Plan of the Company, there shall be no securities of the Company or any of its
Subsidiaries that will be convertible into or exchangeable for shares of any
Capital Stock of the Company or any of its Subsidiaries, and no options,
Preferred Stock, calls, subscriptions, convertible securities, or other rights,
agreements or commitments which will obligate the Company or any of its
Subsidiaries to issue, transfer or sell any shares of Capital Stock of, or other
interests in, the Company or any of its Subsidiaries.  Except as set forth on
Schedule 4.2, upon consummation of the Transactions, there shall be no
outstanding obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of Capital Stock of the Company or any of
its Subsidiaries and none of the Company or any of its Subsidiaries shall have
any awards or options outstanding under any stock option plans or agreements or
any other outstanding stock-related awards.  As of the Closing Date and
immediately after the Closing, except as set forth on Schedule 4.2 and other
than the Preferred Stock, none of the Company or any of its Subsidiaries will
have any obligation to issue, transfer or sell any shares of Capital Stock of
the Company or its Subsidiaries.  Except as set forth on Schedule 4.2, there are
no voting trusts or other agreements or understandings to which the Company or
any of its Subsidiaries is a party with respect to the holding, voting or
disposing of Capital Stock of the Company or any of its Subsidiaries.  Except as
set forth on Schedule 4.2, none of the Company or any of its Subsidiaries has
any outstanding bonds,

10


--------------------------------------------------------------------------------




debentures, notes or other obligations or other securities that entitle the
holders thereof to vote with the shareholders of the Company or any of its
Subsidiaries on any matter or which are convertible into or exercisable for
securities having such a right to vote.

4.3                                 Subsidiaries.  Schedule 4.3 correctly
states, after giving effect to the Transactions, (a) the name of each of the
Company’s direct and indirect Subsidiaries, and (b) the name of each registered
holder of each class of outstanding Capital Stock or other securities of each of
the Company’s respective direct and indirect Subsidiaries and the nature and
number of such securities held by such holder.  Each issued and outstanding
share of Capital Stock of each direct and indirect Subsidiary of the Company (a)
has been duly authorized and validly issued and is fully paid and nonassessable
and free of preemptive rights and (b) except for any Equity Interests not owned
directly or indirectly by the Company as shown on Schedule 4.3 is owned by the
Company, directly or through its direct and indirect Subsidiaries, free and
clear of any Lien other than the liens established under the Financing Documents
and other Permitted Exceptions.

4.4                                 Due Authorization, Execution and Delivery.

(a)                                  Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company and, when duly executed and
delivered by the Purchasers in accordance with its terms, will constitute a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to the Enforceability Exceptions.

(b)                                 Preferred Stock and the Convert Shares.  The
Preferred Stock has been duly authorized and, when issued as provided herein,
will be validly issued, free of preemptive rights and free from all taxes,
liens, charges and security interests known to or created by the Company and no
personal liability will attach to the ownership thereof.  When the Convert
Shares are issued pursuant to a conversion of the Preferred Stock, the Convert
Shares will be validly issued, fully paid and nonassessable, free of preemptive
rights and free from all taxes, liens, charges and security interests known to
or created by the Company and no personal liability will attach to the ownership
thereof.

(c)                                  Financing Documents.  Each of the Financing
Documents has been duly authorized, executed and delivered by the Company and,
when duly executed and delivered by the other parties thereto in accordance with
their terms, will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.

4.5                                 Non-Contravention; Authorizations and
Approvals.  None of (a) the execution and delivery by the Company or any
Subsidiary of the Company of any of the Financing Documents to which it is a
party, (b) the performance by any of them of their respective obligations
thereunder, (c) the consummation of the transactions contemplated thereby or (d)
the issuance and delivery of the Preferred Stock under the Financing Documents
will: (i) violate, conflict with or result in a breach of any provisions of the
articles of incorporation or any amendment thereto or bylaws (or comparable
constituent or governing documents) of the Company or any Subsidiary of the
Company; (ii) violate, conflict with, result in a breach of any provision of,
constitute a default (or an event which, with notice, lapse of time or both,
would

11


--------------------------------------------------------------------------------




constitute a default) under, result in the termination or in a right of
termination of, accelerate the performance required by or benefit obtainable
under, result in the triggering of any payment or other obligations (including
any repurchase or repayment obligations) pursuant to, result in the creation of
any Lien upon any of the properties of the Company or any Subsidiary of the
Company under, or result in there being declared void, voidable, subject to
withdrawal, or without further binding effect, any of the terms, conditions or
provisions of any contract, except for any such violations, conflicts, breaches,
defaults, accelerations, terminations or other matters which, in the aggregate,
could not reasonably be expected to be Material to the Company; (iii) require
any consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Authority, except for those consents,
approvals, authorizations, declarations, filings or registrations which have
been obtained or made, or the failure of which to obtain or make, in the
aggregate, could not be reasonably expected to have a Material Adverse Effect;
or (iv) violate any Applicable Laws, except for violations which, in the
aggregate, could not reasonably be expected to be Material to the Company.

4.6                                 Financial Statements; Securities Filings.

(a)                                  The Company has heretofore furnished to the
Purchaser its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows (the “Financial Statements”) (i) as of and
for the fiscal year ended December 31, 2005 (the “Audit Date”), audited by and
accompanied by the report of Fitts Roberts & Co., P.C., independent public
accountants, and (ii) as of and for the fiscal quarters ended March 31, 2006 and
June 30, 2006, and each month ended after June 30, 2006 and at least 30 days
before the Closing Date, each certified by its chief financial officer.  Such
Financial Statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries as of such dates and for such periods.  Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the dates thereof.  Such Financial Statements
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise noted therein and, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

(b)                                 The Company has heretofore delivered to each
Purchaser its unaudited pro forma consolidated balance sheet and related pro
forma statements of income, stockholder’s equity and cash flows as of the fiscal
quarter ended June 30, 2006, prepared giving effect to the Transactions as if
they had occurred, with respect to such balance sheet, on such date and, with
respect to such other financial statements, on the first day of the four-fiscal
quarter period ending on such date. Such pro forma financial statements have
been prepared in good faith by the Company, based on the assumptions believed by
the Company on the Closing Date to be reasonable, are based in all material
respects on the information reasonably available to the Company as of the date
of delivery thereof, reflect in all material respects the adjustments required
to be made to give effect to the Transactions and present fairly in all material
respects on a pro forma basis the estimated consolidated financial position of
the Company and its Subsidiaries as of such date and for such period, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period, as the case may be.

12


--------------------------------------------------------------------------------




(c)                                  The Company has filed with the Securities
and Exchange Commission (the “SEC”) all forms, reports, schedules, statements,
exhibits and other documents required to be filed under the Exchange Act of
1934, as amended (the “Exchange Act”), or the Securities Act, (collectively, the
“SEC Documents”).  As of its filing date or, if amended, as of the date of the
last such amendment, each SEC Document fully complied with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, and
the applicable rules and regulations of the SEC thereunder.  As of its filing
date, or, if amended, as of the date of the last such amendment, each SEC
Document filed pursuant to the Exchange Act did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.  Each SEC Document that is a registration statement, as
amended or supplemented, if applicable, filed pursuant to the Securities Act, as
of the date such registration statement or amendment became effective, did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.  None of the Subsidiaries is or has been required to file any
forms, reports or other documents with the SEC.  All of the audited consolidated
financial statements and unaudited consolidated interim financial statements
included in the SEC Documents (i) have been prepared from, are in accordance
with and accurately reflect the books and records of the Company and its
consolidated Subsidiaries, (ii) fully comply with the applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto (including Regulation S-X), (iii) were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto and except, in the case of the unaudited
interim statements, as may be permitted under the Exchange Act with respect to
Quarterly Reports on Form 10-Q and (iv) fairly present, in all material
respects, the consolidated financial position and the consolidated results of
operations and cash flows (subject, in the case of unaudited interim financial
statements, to normal year end adjustments) of the Company and its consolidated
Subsidiaries as of the dates and for the periods referred to therein.  The
reports of the Company’s independent auditors regarding the Company’s
consolidated financial statements in the SEC filings have not been withdrawn,
supplemented or modified, and none of the Company or any of the Subsidiaries has
received any communication from its independent auditors concerning any such
withdrawal, supplement or modification.

(d)                                 The Company’s principal executive officer
and its principal financial officer have disclosed, based on their most recent
evaluation, to the Company’s auditors and the audit committee of the Board of
Directors of the Company (i) all significant deficiencies in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data and have
identified for the Company’s auditors any material weaknesses in internal
controls and (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls.

(e)                                  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including the
Subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, and, to the
knowledge of

13


--------------------------------------------------------------------------------




the Company, such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer and its principal financial
officer to material information.

4.7                                 Absence of Undisclosed Liabilities or
Events.

(a)                                  Neither the Company nor any Subsidiary has
any Indebtedness or liabilities (whether or not required under GAAP to be
reflected on a balance sheet or the notes thereto) other than those (i)
specifically reflected on and fully reserved against in the Financial
Statements, (ii) incurred in the Ordinary Course of Business since the Audit
Date or (iii) that are immaterial to the Company or any Subsidiary.

(b)                                 The Financing Documents, taken as a whole,
do not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made as of the date the same were made, not
materially misleading.  Since the Audit Date, there has been no event,
development or circumstance that has caused or could reasonably be expected to
cause a Material Adverse Effect.

4.8                                 No Actions or Proceedings.  Except as set
forth on Schedule 4.8, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against or
affecting the Company or any Subsidiary of the Company, or any of their
respective properties or assets which, if adversely determined, in the
aggregate, could reasonably be expected to be Material to the Company.  No
Governmental Authority has notified the Company or any Subsidiary of the Company
in writing of an intention to conduct any audit, investigation or other review
with respect to the Company or any Subsidiary of the Company.

4.9                                 Title to Properties.  Each of the Company
and each Subsidiary of the Company has (a) good title to, or a valid and
subsisting leasehold interest in, all of its material real property and (b) good
title to, or a valid and subsisting leasehold interest in, all of its material
equipment and other personal property, in each case free and clear of all Liens,
except Permitted Exceptions.

4.10                           Intellectual Property Rights.

(a)                                  Except as set forth on Schedule 4.10, the
Company and its Subsidiaries own all right, title and interest in and to, or
have valid and continuing rights to use, sell and license, all Intellectual
Property, Software and other Technology used in the conduct of the business and
operations of the Company and its Subsidiaries as presently conducted and as
currently proposed to be conducted, free and clear of all Liens or obligations
to others.  All such owned Intellectual Property is subsisting, and all
necessary registration, maintenance, renewal, and other relevant filing fees due
through the date hereof in connection therewith have been timely paid and all
necessary documents and certificates in connection therewith have been timely
filed with the relevant patent, copyright, trademark, or other authorities in
the United States or foreign jurisdictions, as the case may be, for the purposes
of maintaining such registered Intellectual Property in full force and effect. 
The business and operations of the Company and its Subsidiaries, their
Technology, their products and services and the designing, development,
manufacturing, reproduction, use, marketing, sale, distribution, maintenance and

14


--------------------------------------------------------------------------------




modification of any of the foregoing as presently performed and as currently
contemplated to be performed does not infringe upon, misappropriate or otherwise
violate any Intellectual Property of any third party.  All of the material
Intellectual Property owned by the Company or any of its Subsidiaries is valid
and enforceable.

(b)                                 Except as set forth in Schedule 4.10, there
is no action, suit, proceeding, hearing, investigation, notice or complaint
pending or, to the Company’s knowledge, threatened, by any third party before
any court or tribunal (including, without limitation, the United States Patent
and Trademark Office or equivalent authority anywhere in the world) relating to
any of Company’s or any of its Subsidiaries’ Intellectual Property or
Technology, nor has any claim or demand been made by any third party that (i)
challenges the validity, enforceability, use or exclusive ownership of any
Intellectual Property or Technology owned by the Company or any of its
Subsidiaries or (ii) alleges any infringement, misappropriation, violation, or
unfair competition or trade practices by the Company or any of its Subsidiaries
of any Intellectual Property or Technology of any third party, nor is the
Company aware of any basis for any such claim or demand.

(c)                                  There are no agreements between the Company
or any of its Subsidiaries and any third party relating to any Intellectual
Property of the Company or any of its Subsidiaries or any third party under
which there is, as of the date of this Agreement, or, to the Company’s
knowledge, is expected, as of the date of this Agreement, to be, any Material
dispute regarding the scope or performance of such agreement.

(d)                                 None of the Company’s or any of its
Subsidiaries’ Technology or Intellectual Property are subject to any outstanding
injunction, decree, order, judgment, agreement or stipulation that restricts in
any manner the use, transfer or licensing thereof by the Company or any of its
Subsidiaries or affects the validity, use or enforceability of any such
Technology or Intellectual Property.

(e)                                  The Company and the Subsidiaries have taken
reasonable measures to protect the confidentiality of all Material trade secrets
owned by the Company or any of its Subsidiaries that are material to their
businesses as currently conducted and as proposed to be conducted.  The Company
and its Subsidiaries have executed valid written agreements with certain of
their past and present employees who have contributed to the development of
Material Technology and Intellectual Property pursuant to which such employees
have assigned to the Company or its Subsidiaries all their rights in and to all
Material Technology and Intellectual Property they may develop in the course of
their employment and agreed to hold all trade secrets and confidential
information of the Company and its Subsidiaries in confidence both during and
after their employment.  The Company and its Subsidiaries have executed valid
written agreements with certain past and present consultants and independent
contractors who have been retained in connection with the development of
Material Technology and Intellectual Property by which the consultants and
independent contractors have assigned to the Company or its Subsidiaries all
their rights in and to such Material Technology and Intellectual Property and
agreed to hold all trade secrets and confidential information of the Company and
its Subsidiaries in confidence both during and after the term of their
engagements.  No Material trade secrets or other Material confidential
information owned by the Company or any of its Subsidiaries that is material to
their businesses as currently conducted and as proposed to be conducted have
been

15


--------------------------------------------------------------------------------




disclosed or authorized to be disclosed by the Company or any of its
Subsidiaries to any of their employees or any third party other than pursuant to
a written non-disclosure or confidentiality agreement.  To the knowledge of the
Company and its Subsidiaries, no employee, consultant or independent contractor
of the Company or any Subsidiary is, as a result of or in the course of such
employee’s, consultant’s or independent contractor’s engagement by the Company
or any Subsidiary, in default or breach of any Material term of any employment
agreement, non-disclosure agreement, assignment of invention agreement or
similar agreement.

4.11                           Taxes.

(a)                                  (i) All Tax Returns required to be filed by
or on behalf of each of the Company, any Subsidiary and any affiliated group of
which the Company or any Subsidiary is or was a member have been duly and timely
filed with the appropriate Taxing Authority in all jurisdictions in which such
Tax Returns are required to be filed (after giving effect to any valid
extensions of time in which to make such filings), and all such Tax Returns are
true, complete and correct in all material respects; and (ii) all Taxes payable
by or on behalf of each of the Company, any Subsidiary and any affiliated group
of which the Company or any Subsidiary is or was a member have been fully and
timely paid.  With respect to any period for which Tax Returns have not yet been
filed or for which Taxes are not yet due or owing, the Company has made due and
sufficient accruals for such Taxes in the Financial Statements and its books and
records.  All required estimated Tax payments sufficient to avoid any
underpayment penalties or interest have been made by or on behalf of the Company
and each Subsidiary.

(b)                                 The Company and each Subsidiary has complied
in all material respects with all applicable Laws relating to the payment and
withholding of Taxes and has duly and timely withheld and paid over to the
appropriate Taxing Authority all amounts required to be so withheld and paid
under all applicable Laws.

(c)                                  All deficiencies asserted or assessments
made as a result of any examinations by any Taxing Authority of the Tax Returns
of, or including, the Company or any Subsidiary have been fully paid, and there
are no other audits or investigations by any Taxing Authority in progress, nor
has the Company or any of the Subsidiaries received any written notice from any
Taxing Authority that it intends to conduct such an audit or investigation.  No
issue has been raised by a Taxing Authority in any prior examination of the
Company or any Subsidiary which, by application of the same or similar
principles, could reasonably be expected to result in a proposed deficiency for
any subsequent taxable period.

(d)                                 There are no Liens for Taxes on any of the
assets of the Company or any of its Subsidiaries other than Liens for Taxes not
yet due and payable or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided to the extent
required by GAAP.

(e)                                  The Company is not a “United States Real
Property Holding Corporation” within the meaning of Section 897 of the Code.

16


--------------------------------------------------------------------------------


(f)                                    The Company and the Subsidiaries have
disclosed on their federal income Tax Returns all positions taken therein that
could give rise to substantial understatement of federal income tax within the
meaning of Section 6662 of the Code.

4.12                           Employee Benefit Plans.

(a)                                  Schedule 4.12(a) lists all “employee
benefit plans”, within the meaning of Section 3(3) of ERISA, and all other
material employee benefit plans, arrangements and policies with respect to
employees or former employees maintained by or contributed to by the Company or
any of its Subsidiaries (each, a “Plan”).  There has been no failure by any Plan
to comply with the applicable requirements of ERISA and the Code.  There is no
pending or, to the knowledge of the Company, threatened, litigation relating to
the Plans.  None of the Company or any of its Subsidiaries has engaged in a
transaction with respect to any Plan that could subject the Company or any of
its Subsidiaries to a tax or penalty imposed by either Section 4975 of the Code
or Section 502(i) of ERISA.  The Company is not aware, after due inquiry, of any
item of non-compliance which could reasonably be expected to result in the loss
of Plan qualification or tax-exempt status.  To the knowledge of the Company,
all required contributions have been made in accordance with the provisions of
each Plan.

(b)                                 Within the past six years, no liability
under Title IV of ERISA has been incurred by the Company or any of its
Subsidiaries with respect to any ongoing, frozen or terminated “single-employer
plan,” within the meaning of Section 4001(a)(15) of ERISA, or “multi employer
plan,” within the meaning of Section 3(37) of ERISA, currently or formerly
maintained by any of them, or the single-employer plan or multi-employer plan of
any entity which is considered to be a single employer with the Company or any
of its Subsidiaries under Section 4001(b)(1) of ERISA or Section 414(b) or (c)
of the Code (an “ERISA Affiliate”).  Except as set forth on Schedule 4.12(b),
none of the Company or any of its Subsidiaries has contributed to a “multi
employer plan,” within the meaning of Section 3(37) of ERISA, at any time after
June 30, 1997.

(c)                                  Except as set forth on Schedule 4.12(c),
neither the Company nor any of its Subsidiaries has any material obligations for
retiree health and life benefits under any Plan, except as required by
Applicable Law.

4.13                           Investment Company Act.  Neither the Company nor
any of its Subsidiaries is or, immediately after receipt of payment for the
Preferred Stock and the consummation of the other Transactions, will be (a) an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended.

4.14                           Insurance.  The Company and the Subsidiaries of
the Company are insured with policies in such amounts and with such deductibles
and covering such risks as are generally deemed adequate for their businesses
including, but not limited to, policies covering real and personal property
owned or leased by the Company and the Subsidiaries of the Company against
theft, damage, destruction and acts of vandalism.

17


--------------------------------------------------------------------------------




4.15                           Compliance with Laws; Permits; Environmental
Liabilities.

(a)                                  Each of the Company and the Subsidiaries of
the Company is in compliance, in all Material respects with all Applicable Laws
and has all Permits Material to and necessary in, the conduct of its business as
currently conducted and all such Permits are in full force and effect.  No
violations have been recorded in respect of any such Permits, and no proceeding
is pending or, to the knowledge of the Company, threatened to revoke or limit
any Permit.  Neither the Company nor any Subsidiary is subject to any Order, and
neither the Company nor any Subsidiary is in breach or violation of any Order. 
Neither the Company nor any Subsidiary is engaged in any legal action to recover
monies due it or for damages sustained by it.  There are no Legal Proceedings
pending or, to the knowledge of the Company or the Subsidiaries, threatened
against the Company or to which the Company is otherwise a party relating to
this Agreement or, any Financing Document or the transactions contemplated
hereby or thereby.

(b)                                 With regard to each of the following, except
any matters that in the aggregate, could not reasonably be expected to be
Material to the Company:

(i)                                     Each of the Company and each Subsidiary
of the Company is currently in Material compliance with all Environmental Laws,
has obtained and is currently in Material compliance with all permits, licenses,
registrations and consents which are required with respect to any of its
facilities or operations under any applicable Environmental Laws (the
“Environmental Permits”), and all such Environmental Permits are in full force
and effect;

(ii)                                  None of the Company or any Subsidiaries of
the Company has received any written notice of any claims, civil, criminal or
administrative actions, suits, hearings, investigations, or proceedings which
are pending or, to its knowledge, threatened against it, in each case, on the
basis of, any Environmental Liability, or indicating that such Person is or may
be a potentially responsible party or otherwise liable under Environmental Laws
in connection with any location which has experienced the release or threatened
release of any Hazardous Materials;

(iii)                               To the knowledge of the Company, Hazardous
Materials have not been transported or disposed of from any real property owned,
leased or operated by the Company or any Subsidiary of the Company (“Property”)
in violation of, or in a manner or to a location which could give rise to
liability under any Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any Property in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(iv)                              No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Company,
threatened, under any Environmental Laws to which the Company or any Subsidiary
of the Company is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under

18


--------------------------------------------------------------------------------




any Environmental Laws with respect to the Company and any Subsidiary of the
Company; and

(v)                                 To the knowledge of the Company, there has
been no release or threat of release of Hazardous Materials at or from the
Properties, or arising from or related to the operations of the Company or any
Subsidiary of the Company, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

4.16                           Labor and Employment Matters.  Except as set
forth on Schedule 4.16, (i) none of the Company or any of its Subsidiaries is a
party to, or bound by, any collective bargaining agreement or other contracts
with a labor union or labor organization; and (ii) there is no (A) Material
unfair labor practice, labor dispute (other than routine individual grievances)
or labor arbitration proceeding pending or, to the knowledge of the Company,
threatened against the Company or its Subsidiaries, (B) to the knowledge of the
Company or its Subsidiaries, activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any of its
Subsidiaries, or (C) lockout, strike, slowdown, work stoppage or, to the
knowledge of the Company or its Subsidiaries, written threat thereof by or with
respect to any such employees.

4.17                           Brokerage Fees.  Except as set forth on Schedule
4.17, none of the Company or any Subsidiary of the Company has paid, or is
obligated to pay, to any Person any brokerage or finder’s fees in connection
with the transactions contemplated hereby or by any other Transaction Documents.

4.18                           Solvency and Related Matters.  Prior to and
immediately following the Closing, the Company will be Solvent after giving
effect to (A) the Transactions and (B) any other transactions contemplated by
the Company on or after such date which would be taken into account in
determining whether any of the transactions contemplated hereby are invalid or
illegal under, in violation of, or can be set aside or give rise to any award or
damages, sanctions or other liability against any of the Purchasers or any of
their Affiliates or representatives under applicable bankruptcy, fraudulent
conveyance, fraudulent transfer or other Applicable Laws.

SECTION 5.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASERS

Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the date hereof as follows:

5.1                                 Purchase for Investment.

(a)                                  Such Purchaser is acquiring the Preferred
Stock for its own account, for investment purposes only and not with a view to
any distribution thereof within the meaning of the Securities Act.

(b)                                 Such Purchaser understands that the
Preferred Stock has not been and, except as provided in the Registration Rights
Agreement with respect to the Convert Shares, will

19


--------------------------------------------------------------------------------




not be registered under the Securities Act or any state or other securities law,
that the Preferred Stock is being issued by the Company in transactions exempt
from the registration requirements of the Securities Act, that it must hold the
Preferred Stock indefinitely and not offer or sell the Preferred Stock except
pursuant to effective registration statements under the Securities Act or
pursuant to applicable exemptions from registration under the Securities Act and
in compliance with applicable State laws.

(c)                                  Such Purchaser further understands that the
exemption from registration afforded by Rule 144 (the provisions of which are
known to such Purchaser) promulgated under the Securities Act depends on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.

(d)                                 Such Purchaser did not employ any broker or
finder in connection with the transactions contemplated in this Agreement and no
fees or commissions are payable to the Purchasers except as otherwise provided
for in this Agreement.

(e)                                  Such Purchaser is an Accredited Investor.

(f)                                    The source of funds to be used by such
Purchaser to pay the purchase price of the Preferred Stock purchased by such
Purchaser hereunder does not include assets of any employee benefit plan (other
than a plan exempt from the coverage of ERISA) or plan or any other entity the
assets of which consist of “plan assets” of employee benefit plans or plans as
defined in Department of Labor regulation Section 2510.3-101.  As used in this
Section 5.1(f), the term “employee benefit plan” shall have the meaning assigned
to such term in Section 3 of ERISA, and the term “plan” shall have the meaning
assigned thereto in Section 4975(e)(1) of the Code.

5.2                                 Access to Information.  Such Purchaser has
been furnished with or has had access to the information it has requested from
the Company and its Subsidiaries and has had an opportunity to discuss with the
management of the Company and its Subsidiaries the business and financial
affairs of the Company and its Subsidiaries, and has generally such knowledge
and experience in business and financial matters and with respect to investments
in securities of privately held companies so as to enable it to understand and
evaluate the risks of such investment and form an investment decision with
respect thereto, and is capable of bearing the economic risks of such
investment.

5.3                                 Corporate Power; Authorization;
Enforceability.  The execution, delivery and performance of this Agreement and
the other Financing Documents to which such Purchaser is a party are within its
corporate or limited partnership, as the case may be, power and authority and
have been duly authorized by all necessary action of such Purchaser, do not
conflict with or result in a breach of or violate any of such Purchaser’s
governing documents or any contract to which such Purchaser is a party or by
which its assets are bound or any Applicable Laws and constitute legal, valid
and binding agreements of such Purchaser enforceable against it in accordance
with their respective terms, subject to the Enforceability Exceptions.

5.4                                 No Actions or Proceedings.  There are no
legal or governmental actions, suits or proceedings pending or, to any
Purchaser’s knowledge, threatened against or affecting

20


--------------------------------------------------------------------------------




such Purchaser, or any of their respective properties or assets which, if
adversely determined, in the aggregate, could reasonably be expected to
materially and adversely affect the ability of such Purchaser to consummate any
of the transactions contemplated by the Financing Documents.

SECTION 6.

OTHER AFFIRMATIVE COVENANTS

6.1                                 Foreign Subsidiaries.  As soon as practical
after the Closing, the Company shall take such necessary action so that each
foreign Subsidiary of the Company (a) is duly incorporated or formed, as the
case may be, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, (b) is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, (c) has full power and authority to own, lease and
operate its properties and to conduct its businesses as they are currently
conducted, and (d) has full power and authority to enter into and perform its
obligations under each of the Financing Documents to which it is a party.

6.2                                 Director Representation.  At such time as
the Avista Purchasers do not hold of record a sufficient number of shares of
Preferred Stock (without the vote of any other stockholder) to elect a director
to the Board of Directors of the Company to represent the holders of Preferred
Stock as a separate class pursuant to the terms of the Certificate of
Designation, the Board of Directors shall nominate and slate for election at
each of the Company’s annual meetings of stockholders one director designated by
Avista if the Avista Purchasers hold a number of shares of Common Stock and/or
Preferred Stock (calculated assuming the conversion of any Preferred Stock held
by the Avista Purchasers into Common Stock) equal to or greater than (i) 10% of
the then outstanding Common Stock or (ii) 25% of the Common Stock the Avista
Purchasers are entitled to upon conversion of the Preferred Stock purchased by
the Avista Purchasers pursuant to this Agreement. 

SECTION 7.

EXPENSES, INDEMNIFICATION AND CONTRIBUTION; TERMINATION

7.1                                 Expenses.  The Company will, upon Closing,
after presentation of a reasonable summary invoice therefore, reimburse the
Purchasers for all reasonable expense (including reasonable and documented
attorney’s and accountant’s fees and disbursements) incurred by the Purchasers
in connection with the transactions contemplated by this Agreement and the other
Financing Documents and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the other Financing Documents (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the Purchaser’s reasonable and documented out-of-pocket expenses
in connection with the Purchaser’s examinations and appraisals of the Company’s
properties, books and records; (b) the reasonable and documented out-of-pocket
costs and expenses incurred in enforcing, defending or declaring (or determining
whether or how to enforce, defend or declare) any rights or remedies under this
Agreement or the other Financing Documents or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the other Financing Documents; and any fees incurred by the
Purchasers in connection with any

21


--------------------------------------------------------------------------------




governmental consents or filings (including any fees incurred in connection with
any HSR Act filing).  The Company will pay, and will hold the Purchasers
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders in relation to the Transactions.

7.2                                 Indemnification.  The Company shall
indemnify and hold harmless the Purchasers and each of their respective
Affiliates, partners, stockholders, members, directors, agents, employees and
controlling persons (collectively, the “Indemnitees”) from and against any and
all actual losses, claims, damages or liabilities to any such Indemnitee in
connection with or as a result of any misrepresentation or breach of warranty,
covenant or agreement made or to be performed by the Company pursuant to this
Agreement.

7.3                                 Survival.  The obligations of the Company
and the Guarantors under this Section 7 will survive the payment or transfer of
any Preferred Stock, the enforcement, amendment or waiver of any provision of
this Agreement and the termination of this Agreement.

7.4                                 Tax Treatment of Indemnification Payments. 
Any indemnification payment pursuant to this Agreement shall be treated for
federal, state, local and foreign Tax purposes as an adjustment to the Purchase
Price.

SECTION 8.

MISCELLANEOUS

8.1                                 Notices.  Except as otherwise expressly
provided herein, all notices and other communications shall have been duly given
and shall be effective (a) when delivered, (b) when transmitted via telecopy (or
other facsimile device) to the number set out below if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (c) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties at the
address set forth below, or at such other address as such party may specify by
written notice to the other party hereto:

(a)                                  if to a Purchaser or its nominee, to the
Purchaser or its nominee at the address specified for such communications in
Schedule 2.2, with a copy to Weil, Gotshal & Manges LLP, 700 Louisiana, Suite
1600, Houston, Texas 77002, Attention:  Steve Rubin, Esq., or at such other
address as the Purchaser or its nominee shall have specified to the Company in
writing;

(b)                                 if to the Company, to Geokinetics Inc., One
Riverway, Suite 2100 Houston, Texas 77056, Attention: David A. Johnson, with a
copy to Chamberlain, Hrdlicka, White, Williams & Martin, 1200 Smith Street, 14th
Floor, Houston, Texas 77002 Attention: James J. Spring, III, Esq.

22


--------------------------------------------------------------------------------




8.2                                 Benefit of Agreement and Assignments.

(a)                                  Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person other than the
parties hereto or thereto (not including successors or assigns) any benefit or
any legal or equitable right, remedy or claim under this Agreement.

(b)                                 No party hereto may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the other parties hereto; provided, however, that the Purchasers may
assign the rights to purchase all or any portion of the Preferred Stock
allocated to such Purchaser pursuant to Schedule 2.2 to any, direct or indirect,
wholly owned subsidiary of such Purchaser, subject to the ability of such
subsidiary to make the representations and warranties set forth in Section 5,
and each such Person shall be entitled to the full benefit of this Agreement as
if such Person were a Purchaser hereunder.

8.3                                 No Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in exercising any right, power or
privilege hereunder and no course of dealing between the Company and any other
party shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under the Certificate of
Designation preclude any other or further exercise thereof or the exercise of
any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein and in the Certificate of Designation are cumulative
and not exclusive of any rights or remedies that the parties would otherwise
have.  No notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the other parties hereto
to any other or further action in any circumstances without notice or demand.

8.4                                 Amendments, Waivers and Consents.  This
Agreement may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with the written consent of the Company
and the other parties hereto.  No amendment or waiver of this Agreement will
extend to or affect any obligation, covenant, agreement not expressly amended or
waived or thereby impair any right consequent thereon.  As used herein, the term
this “Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended, supplemented or modified.

8.5                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.  For the purposes of the Closing,
signatures transmitted via telecopy (or other facsimile device) will be accepted
as original signatures if the sender on the same day sends a manually executed
signature page by a recognized overnight delivery service (charges prepaid).

8.6                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

23


--------------------------------------------------------------------------------




8.7                                 Survival of Covenants and Indemnities.  All
covenants and indemnities set forth herein shall survive the execution and
delivery of this Agreement, the issuance of the Preferred Stock and Convert
Shares and, except as otherwise expressly provided herein with respect to
covenants and any other obligations hereunder.

8.8                                 Governing Law; Submission to Jurisdiction;
Venue.

(a)                                  THIS AGREEMENT AND THE SECURITIES SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

(b)                                 If any action, proceeding or litigation
shall be brought by any Purchaser in order to enforce any right or remedy under
this Agreement or the Preferred Stock, the Company hereby consents and will
submit, and will cause its Subsidiaries to submit, to the jurisdiction of any
state or federal court of competent jurisdiction sitting within the area
comprising the Southern District of New York on the date of this Agreement.  The
Company hereby irrevocably waives any objection, including, but not limited to,
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action, proceeding or litigation in such jurisdiction.  The Company further
agrees that it shall not, and shall cause its Subsidiaries not to, bring any
action, proceeding or litigation arising out of this Agreement or the Preferred
Stock in any state or federal court other than any state or federal court of
competent jurisdiction sitting within the area comprising the Southern District
of New York on the date of this Agreement.

(c)                                  The Company irrevocably consents to the
service of process of any of the aforementioned courts in any such action,
proceeding or litigation by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the Company at its address set forth in
Section 8.1, such service to become effective thirty (30) days after such
mailing.

(d)                                 Nothing herein shall affect the right of any
Purchaser to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Company in any other
jurisdiction.  If service of process is made on a designated agent it should be
made by either (i) personal delivery or (ii) mailing a copy of summons and
complaint to the agent via registered or certified mail, return receipt
requested.

(e)                                  THE COMPANY AND EACH PURCHASER HEREBY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS AGREEMENT OR THE PREFERRED STOCK.

8.9                                 Severability.  If any provision of this
Agreement is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable to the extent of such illegality, invalidity or
unenforceability and the remaining provisions shall remain in full force

24


--------------------------------------------------------------------------------




and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

8.10                           Entirety.  This Agreement together with the other
Financing Documents represents the entire agreement of the parties hereto and
thereto, and supersedes all prior agreements and understandings, oral or
written, if any, relating to the Financing Documents or the transactions
contemplated herein or therein.

8.11                           Survival of Representations and Warranties.  All
representations and warranties made by the Company herein shall survive the
execution and delivery of this Agreement, the issuance and transfer of all or
any portion of the Preferred Stock and the issuance of the Convert Shares in
accordance with the Certificate of Designation, and any other obligations
hereunder, regardless of any investigation made at any time by or on behalf of
the Purchasers.

8.12                           Construction.  Each covenant contained herein
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person, whether or not expressly specified in such
provision.

8.13                           Incorporation.  All Exhibits and Schedules
attached hereto are incorporated as part of this Agreement as if fully set forth
herein.

8.14                           Non-Recourse.  Except as explicitly provided in
this Agreement, no past, present or future director, officer, employee,
incorporator, member, partner, stockholder, affiliate, agent, attorney or
representative of the Company or the Purchasers shall in such capacity have any
liability for any obligations or liabilities of the Company or any Purchaser,
respectively, under this Agreement or for any claim (under tort or contract law)
based on, in respective of, or by reason of, the transactions contemplated
hereby.

8.15                           Further Assurances.  Each of the parties hereto
shall, upon reasonable request of any other party hereto, do, make and execute
all such documents, acts, matters and things as may be reasonably required in
order to give effect to the Transactions contemplated hereby.

25


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

GEOKINETICS INC.

 

 

 

 

 

 

 

By:

/s/ David A. Johnson

 

 

Name: David A. Johnson

 

Title: President

 

26


--------------------------------------------------------------------------------




 

AVISTA CAPITAL PARTNERS, L.P.

 

 

 

By: AVISTA CAPITAL PARTNERS GP, LLC, its
general partner

 

 

By:

/s/ Ben Silbert

 

 

Ben Silbert

 

General Counsel

 

 

 

 

 

AVISTA CAPITAL PARTNERS (OFFSHORE),
L.P.

 

 

 

 

By: AVISTA CAPITAL PARTNERS GP, LLC, its
general partner

 

 

 

 

By:

/s/ Ben Silbert

 

 

Ben Silbert

 

General Counsel

 

27


--------------------------------------------------------------------------------




 

LEVANT AMERICA S.A.

 

 

 

 

 

 

 

By:

/s/ K. H. Hannan, Jr.

 

 

Kenneth H. Hannan, Jr.

 

Attorney-in-Fact

 

28


--------------------------------------------------------------------------------


Schedule 2.2

INFORMATION RELATING TO PURCHASERS

 

 

Aggregate purchase amount of Preferred Stock

 

Purchaser Name and Address

 

Shares of Preferred Stock

 

Allocation of the Closing
Payment

 

Avista Capital Partners, L.P.
1000 Louisiana Street, Suite 1200
Houston, Texas 77002
Telecopy: (713) 328-1097
Attention: Steve Webster

 

187,500

 

$

937,500

 

 

 

 

 

 

 

Avista Capital Partners (Offshore), L.P.
1000 Louisiana Street, Suite 1200
Houston, Texas 77002
Telecopy: (713) 328-1097
Attention: Steve Webster

 

12,500

 

$

62,500

 

 

 

 

 

 

 

Levant America S.A.
c/o Byzantine Maritime Corporation
8, Korytsas and Grammou Streets
Kifisia 14561
Athens, Greece
Attention: Mr. Mario Stafilopatis

with a copy to:

Colonial Navigation Company, Inc.
750 Lexington Avenue, 26th Floor
New York, New York 10022
Attention: Kenneth H. Hannan, Jr.

 

20,000

 

$

100,000

 

 

 

 

 

 

 

Total

 

220,000

 

$

1,100,000

 

 


--------------------------------------------------------------------------------